Case 2:20-cv-09582-JFW-E Document 54-4 Filed 03/17/21 Page 1 of 4 Page ID #:1188




                         Exhibit 4
          Case 2:20-cv-09582-JFW-E Document 54-4 Filed 03/17/21 Page 2 of 4 Page ID #:1189
                                                             MUNGER, TOLLES & OLSON LLP
RONALD L OLSOt-l                                                                                                                f>JICHOLAS D, FRAM        TERRA D LAUG HTOt-.1
                                                                       350 SOUTH      GRAND AVENUE
ROBERT E DC:NHAH                                                                                                                  JOHN L SCHWAS                ROWLEY J RICE
.JEFFREY I WEINBERGER                                                                                                           ASHLEY D, KAPLAN       JEREMY S KREISBERG•
CARY B LERMAN                DANIEL                                          FIFTIETH      FLOOR                                                              JOHN D MAHER
                                                                                                                             JESSICA RE1CH BARIL                GINA F ELLIOTT
GREGORY P STONE              M!R!AM
BRAO D BRIAN                                                                                                                        JULIANA M YEE      BRANDON R. TEACHOUT
                             MISTY M SANFORD                  LOS    ANGELES,   CALIFORNIA 9007 I -3426                                                 SEGUN I BABATUNDE 11
BRADLEY S, PHfLLIPS                                                                                                           JEREMY K BEECHER
                             HA!LYN J, CHEN                                                                                                                 CARSON C, ZHENG
GEORGE N GARVEY              BETHANY W l<R!STOVICH                                                                          MATTHEW K DONOHUE                 LUCAS J AITTA!Z
WILLIAM O TEMKO                                                      TELEPHONE (2 I 3l 683-91 00                          EMILY CURRAN+iUBER'TY        USHA CHILUKURI VANCE
                             .JACOB S KAEILKAMP
JOHN W SPIEGEL                                                                                                              JORDAN X NAVARETTE             BRIAN J SPRINGER
                             JEFrREY Y VVU
DONALD B VERRILLI, JR •
                             LAURA O 5MOLOWE
                                                                      FACSIMILE (2 I 3l        687-3702                             JOHN B MAJOR
                                                                                                                                                                 lYLER HILTON
TERRY E SANCHEZ                                                                                                                                                   Vl~~CENT UNG
                             ANJAN CHOUDHURY                                                                                   LAUREN C, BARNETT         ALEXANDER S, GORIN
STEVEN M PERRY
                             KYLE W, MACH                                                                                         C HUNTER HAYES            BRENDAN CANTS"
MARK B H£LM
                             HEATHER E TAKAHA$HI                                                                                                             MARKUS BAA.ZILL
JOSEPH D, L£.E                                                                                                             lREVOR N. TEMPLETON                  MARI T SA!GAL
                             E.R!N J COX
MlCHAEL R DOYEN                                                                                                              SKYLAR D    BROOK$              LAURENT Ross•
MICHAEL E SOLOFF             BENJAMIN J HORWICH
                             E MARTIN ESTRADA                                                                                 ELIZABETH R OYER                   ZOE Bi::DELL ..
GREGORY D PH!LUPS                                                                                                                                                 BEN 8AROKH
                             MATn-lE\N A. MACDONALD                                                                                SARAH S LEE                         ABE DYK
KATHLEEN M M·"DOVvELL                                                      560 Ml5510N        STREET
GLENN D POMERANTZ            BRYAN H HECKENUVELY                                                                               ELIZABETH A. KIM           MICHELE C NIELSEN
THOMAS B WALPER              ELAINE J GOLDENBERG•                                                                               UI.URA M LOPE'.Z
                                                                         TWENTY-SEVENTH         FLOOR
HENRY WElSSMANN              MARK R YOHALEM                                                                                   MICHAEL C BAKER
KEVIN S ALLRED               CHAD GOLDEW                                                                                       SARAH G BOYCE•
JEFFREY A HEINTZ             GINGER D ANDERS"                  SAN   FRANCISCO.   CALIFORNIA 94 I 05·3089                   ADELE M EL·KHOURI ~
JUDITH T. t'\ffANO           MARGARET G MARA$CH!NO
.JEROME C ROTH                                                                                                                  COUN A DEVINE
GARTH T, VINCENT             JOHN M GILDERSLEEVE                       TELEPHONE    <4 I SJ   5 I 2·4000                       DANE P. SHIKMAN
TED DANE                     ADAM 8 WEISS                                                                                          LEXI PEACOCK
STUART f< SENATOR            GEORGE CLAYTON FATHERC.E, Ill              FACSIMILE l4 I 5l     5 I 2   407 7                   MAGGIE THOMPSON
MARTIN O BERN                KELLY LC KRIEBS                                                                                   SAMUEL H _ ALLEN
ROBERT L, DELL At~GELO       JEREMY A LAWRENCE
BRUCE A ABBOTT                                                                                                                   ALLISON M. DAY                     OF COUNSEL
                             LAURA K LIN
JONATHAN E ALTMAi'l                                                                                              G!OVANN! S SAARMAN GONZALEZ
                             ACHYVT J. PHAOKE                                                                                                            ROBERT K. JOHNSON
KELLY M KLAUS                ZACHARY M. BRIERS                                                                            JONATHAN S ME11ZER"        PATRICK .J, CAFFER1'( JR_
OAV!O B GOLDMAN              .JENN!FER M. BRODER                                                                              SAMUEL JOSE DfAZ                 PETER A, DETRE
DAVID H FRY                  KURLMLLA J OLASA                              1155     F STREET NW                              LAUREN M, HARDING              ALLISON B STEIN
USA J DEMSt<Y                                                                                                                                               BRAD SCHNEIDER
                             JUS11N P RAPHAEL                                                                                      NEFI D ACOSTA
MALCOLM A HE!N1CK£                                                                                                                                       PETER E GRATZ1NGER
                             ROSE LEDA EHLER                                  SEVENTH      FLOOR                          STE:PHAN!E G HERRERA
TAMERLIN .J GOOLEY                                                                                                                                            JENNY H HONG
JAMES C, RUTTEN              ERIC P TUTTLE                                                                                                                     KIMBERLY A CH!
                                                                                                                             TERESA REED DiPPO
RICHARD ST JOHN              JOHN W BERRY                                                                                                                      DAVID S. HONG
ROHff K SINGLA               ROBYN K, BACON                          WASHINGTON,     D.C      20004     I 36 I                  DANIEL BENYAMIN             ADAM R LAWTON
LUIS U                       KENNETH M TRUJILLO·JAMISON                                                                      SARA A MCDERMOTT         MATTHE'N S. SCHONHOLZ
CAROLYN           LUEDTKE    JORDAN O SEGALL                           TELEPHONE 1202l        220· I I 00                           J. MAX ROSEN         MICHAEL E GREANEY
C DAVID                      WESLEY T L, BURRELL                                                                     RACHEL G. MILLER,ZIEGLER~
MARK H                       KAREN A LORANG                                                                        ALISON F KAROL $IGUR05SON
                                                                        FACSIMILE   {202)     220·2300                            ANNE K CONLEY                E LEROY TOLLES
BRCTT J RODDA                CRAIG A LAVOIE
FRED A ROWLEY, JR            JOSHUA S MELTZER                                                                                    GRAHAM 6 COLE                   11 922•2008!
KATHERINE M FORSTER          ADAM P BARRY                                                                             l<ATHER!N E G lNCANTALUPO
BLANCA FROMM YOUNG
ROSEMARIE. T RJNG
                             JEl'>INtrE.R L BRYANT
                             ANDREW CATH RUBENSTEIN
                                                                             March 2, 2020                                    DAVID P THORESON
                                                                                                                            DAVID W. MORESHEAD
                                                                                                                                                                  'AL)MIHLl) NOC
MEUNDA EADES Lt:MOINE        HANNAH L DUB!NA                                                                               ANDRE W BREWSTER I!!
                                                                                                                                                       ALL 0!!H·.J·d AUM!I H::.0 !NGA




                                                                                                                                        Writer's Direct Contact
                                                                                                                                            (213) 683-9205
                                                                                                                                         (213) 683-4005 FAX
                                                                                                                                            luis.li@mto.com
              Via FedEx and Electronic Mail

              Sheriff Alex Villanueva
              c/o Elizabeth D. Miller, Assistant County Counsel
              Office of the County Counsel
              County of Los Angeles
              Kenneth Hahn Hall of Administration
              500 West Temple Street #648
              Los Angeles, CA 90012
              emiller@counsel.lacounty.gov

                            Re:        Dissemination of Photos of January 26, 2020 Helicopter Crash Scene

              Dear Sheriff Villanueva:

                       We, along with Robb & Robb LLC, represent Vanessa Bryant in all of her legal claims
              arising out of the helicopter crash that killed her husband, Kobe, and her daughter, Gianna. We
              write in regards to disturbing and distressing reports that Los Angeles County sheriff deputies
              have shared graphic photos of the January 26, 2020 helicopter crash that killed nine victims,
              including Kobe and Gianna Bryant. These reports indicate that photos of the crash scene and the
              victims' remains have been shared by sheriff deputies in settings "that had nothing to do with the
              investigation of the crash," and that the sharing of these photos was "a topic of discussion"
              among first responders in the days following the crash. (See Alene Tchekmedyian & Paul
              Pringle, L.A. County deputies shared graphic photos of Kobe Bryant crash scene, sources say,
              L.A. Times (Feb. 28, 2020), available at https://www.latimes. com/califomia/story/2020-02-
              2 7/ko be-bryant-photos-lost-hills-sheriff-deputies.)
   Case 2:20-cv-09582-JFW-E Document 54-4 Filed 03/17/21 Page 3 of 4 Page ID #:1190

MUNGER, TOLLES & OLSON LLP


     Los Angeles County Sheriffs Department
     March 2, 2020
     Page 2


             Additional reporting has indicated that, upon becoming aware that unauthorized crash-
     scene photographs had been taken and shared for no official purpose, the Sheriffs Office offered
     informal immunity to the transgressors, potentially tainting a proper review of this matter. (See
     TMZ.com, Kobe Bryant Crash Site Pies; Sheriff's Dept. Attempted Cover-Up; Come Clean &
     You 're Safe (Feb. 29, 2020), available at https://www.tmz.com/2020/02/29/kobe-bryant-crash-
     pictures-remains-deputies-delete-cover-up-sheriffs-department/.)

            These reports are deeply distressing to Mrs. Bryant and her family, who have already
     endured the unimaginable loss of their loved ones. The public dissemination of photos of the
     victims' remains would only worsen the family's pain and suffering.

             We formally request that the Sheriffs Department take immediate action to secure all
     photos and videos of the January 26, 2020 crash scene in the Sheriffs Department's possession,
     whether taken in official capacity or not, including any photos or videos in the possession of or
     disseminated by Sheriffs Department personnel. We further request that the Sheriffs
     Department conduct an Internal Affairs investigation to determine the extent of the unauthorized
     taking and dissemination of photos and the identities of the deputies or other personnel involved.

             In addition, please promptly provide us a copy of any and all complaints received by your
     Office regarding the unauthorized taking or sharing of crash-scene photos 1 and provide answers
     in writing regarding (i) all steps the Sheriffs Department has taken to ensure all photos of the
     crash scene have been secured; (ii) whether the Department has initiated an investigation into
     this matter and when the investigation is expected to conclude; (iii) the names of all Sheriffs
     Department personnel who shared photos of the crash scene; and (iv) whether the Sheriffs
     Department has terminated, suspended, or otherwise disciplined said personnel for their actions.
     We expect that such egregious violations of policy and decency will result in the most severe
     discipline.

             The Sheriffs Department and its personnel owe a duty of care to victims' families to
     refrain from publicly disseminating photos of victims' remains, given the potential for
     exploitation, Internet sensationalism, and the foreseeable agony such dissemination would inflict.
     Catsouras v. Dept. of Cal. Highway Patrol, 181 Cal. App. 4th 856,886,888 (2010). The
     unauthorized dissemination of photos of victims' remains could give rise to liability for, among
     other things, invasion of privacy, negligence, negligent or intentional infliction of emotional
     distress, and negligent supervision or retention. We fully intend to hold the Sheriffs Department
     and its personnel accountable for any harm caused by the unauthorized taking or dissemination
     of photos.



     1
       See TMZ.com, Kobe Bryant Helicopter Crash; Irate Bartender Busts Sheriff's Deputies ... Who
     Shared Gruesome Crash Photos (Feb. 28, 2020), available at https://www.tmz.com/2020/02/28/
     1a-co unty-sheriff-ko be-bryant-crash-site-photos/.
   Case 2:20-cv-09582-JFW-E Document 54-4 Filed 03/17/21 Page 4 of 4 Page ID #:1191

MUNGER, TOLLES & OLSON LLP


     Los Angeles County Sheriff's Department
     March 2, 2020
     Page 3


            Our client and we are presently evaluating all of her legal options relative to this matter.
     She reserves all rights.




     cc:    Brad D. Brian
            Gary Robb
            Anita Robb
